Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 1 of 15 PAGEID #: 6
AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio 2020 FEB I | PH E29
In the Matter of the Search of ) u. 5. He " aN Tuto
(Briefly describe the property to be searched i oF Udi
or identify the person by name and address) Case No. Od ‘ac; Be UME uy
Information associated with ) MY
BEUGLING@GMAIL.COM that is stored at the )

premises controlled by GOOGLE )
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property io be searched and give its location):
See Attachment A, which is attached hereto and incorporated herein by reference

located in the Northern _ District of California . there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is attached hereto and incorporated herein by reference

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
[_] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 841 Possess with intent to distibute a controlled subtance

The application is based on these facts:
SEE AFFIDAVIT ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN

EX] Continued on the attached sheet.
[_] Delayed notice _ days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature
aot See

SS

Sworn to before me and signed in my presence.

pa: Leh: (1, ALO

City and state: Columbus, OH

 
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 2 of 15 PAGEID #: 7

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with BEUGLING@GMAIL.COM that is
stored at premises owned, maintained, controlled, or operated by GOOGLE, a company
headquartered at 1600 Amphitheatre Parkway, Mountain View, California, 94043, and preserved

under GOOGLE Reference Number 3480864.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 3 of 15 PAGEID #: 8

4

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by GOOGLE (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs,
or information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C. § 2703(f) on February 11, 2020, the Provider is
required to disclose the following information to the government for each account or identifier
listed in Attachment A, preserved under GOOGLE Reference Number 3480864:

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and destination
addresses associated with each email, the date and time at which each email was sent, and the
size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and dates,
account status, alternative email addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number);

C. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 4 of 15 PAGEID #: 9

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken; and
f. For all information required to be disclosed pursuant to this warrant, the physical

location or locations where the information is stored.

The Provider is hereby requested to disclose the above information to the government within 14

days of the issuance of this warrant.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 5 of 15 PAGEID #: 10

IL. Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband, evidence,
and/or instrumentalities of violations of 21 U.S.C. §§ 959, those violations involving darknet
moniker TRIPWITHSCIENCE and occurring January 1, 2017 to present, including, for each
account or identifier listed on Attachment A, preserved under GOOGLE Reference Number
3480864 information pertaining to the following matters:

(a) The acquisition, sale and/or transport of illegal narcotics, communications
between the user(s) of BEUGLING@GMAIL.COM and co-conspirators in
committing the above-referenced violations, communications by or with the
user(s) of BEUGLING@GMAIL.COM regarding preparatory steps in furtherance
of the scheme and other evidence of the participation of the user(s) of
BEUGLING@GMAIL.COM in the above-referenced violations.

(b) Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

(c) Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

(ce) The identity of the person(s) who communicated with the
BEUGLING@GMAIL.COM about matters relating to 21 U.S.C. §§ 959,

including records that help reveal their whereabouts.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 6 of 15 PAGEID #: 11
ASH

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

 

BEUGLING@GMAIL.COM THAT IS Case No.

STORED AT PREMISES CONTROLLED | p14 ynder Seal

BY GOOGLE Riled Under seal
AFFIDAVIT IN SUPPORT OF

 

AN APPLICATION FOR A SEARCH WARRANT
L, Task Force Officer David Barrick, being first duly sworn, hereby depose and state as
follows:
INTRODUCTION AND AGENT BACKGROUND
Uh I make this affidavit in support of an application for a search warrant for
information associated with a certain account that is stored at premises controlled by
GOOGLE, an email provider headquartered at 1600 Amphitheatre Parkway, Mountain View,
California, 94043. The information to be searched is described in the following paragraphs
and in Attachment A. This affidavit is made in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require GOOGLE to
disclose to the government copies of the information (including the content of
communications) further described in Section | of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B.
2. Iam currently employed as a Sergeant by the Franklin County Sheriff's Office,
and I have concurrently been serving as a Task Force Officer with the Drug Enforcement
Administration (hereinafter referred to as “DEA”) since May of 2019. Being duly appointed

according to law and acting as such, | am an investigative or law enforcement officer within
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 7 of 15 PAGEID #: 12

the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered
by law to conduct investigations and to make arrests for offenses enumerated in 18 U.S.C. §
2516. In those capacities, I have participated in investigations involving the debriefing of
illegal narcotics traffickers, review of electronic information obtained pursuant to search
warrants issued to electronic communications providers, review of telephone records and GPS
data, review of money transfer records, surveillance, analysis of pen register information,
review of electronically stored communications, and various other investigative techniques.
As a result of my training and experience, I am familiar with the techniques and methods of
operation used by individuals involved in criminal activity to conceal their activities from
detection by law enforcement authorities, to communicate with co-conspirators known and
unknown, and to arrange for the transport of contraband, including narcotics.

3. The facts in this affidavit come from my personal observations, my training
and experience, as well as my review of documents and information obtained from other law
enforcement personnel and witnesses. Because the purpose of this affidavit is limited to
demonstrating probable cause for the requested warrant, it does not set forth all of my
knowledge about this matter, In addition, when I rely on statements made by others, such
statements are set forth only in part and in sum and substance unless otherwise indicated.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 21 U.S.C. §§ 841 have been committed by
the user of GOOGLE email account BEUGLING@GMAIL.COM, and his/her co-
conspirators. There is also probable cause to search the information described in Attachment
A for evidence, instrumentalities, contraband, and/or fruits of these crimes further described in

Attachment B.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 8 of 15 PAGEID #: 13

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A),
& (c)(1)(A). Specifically, the Court is “a district court of the United States... that has
jurisdiction over the offense being investigated.” 18 U.S.C. § 271 1(3)(A)@).

PROBABLE CAUSE

6. In October of 2019, members of the Drug Enforcement Administration (DEA)
Columbus District Office (CDO) initiated an investigation into the illegal narcotics trafficking
activities of darknet moniker TRIPWITHSCIENCE. Based upon investigative efforts to date,
as well as information obtained from preceding linked investigations, law enforcement has
learned that darknet moniker TRIPWITHSCIENCE, is situated at the head of a drug
trafficking organization (DTO). TRIPWITHSCIENCE is responsible for the advertisement,
usage, and distribution of 4-acetoxy-N,N-dimethyltryptamine (4-AcO-DMT), an analog of
liquid Psilocyn (aka: liquid mushrooms), a schedule I drug under the Controlled Substances
Act when sold for human consumption. Darknet vendors, such as TRIPWITHSCIENCE,
process orders for drugs via the darknet and use parcel delivery services, such as FedEx,
United Parcel Service (UPS), and the United States Postal Service (USPS), to deliver the
orders to their customers. Illegal narcotic shipments have been located throughout the United
States, other foreign countries, and portions of the illegal narcotic shipments have arrived in
the Southern District of Ohio for distribution.

7, October 2019, the Agents from the DEA CDO conducted a search warrant on

the residence of a Source of Information, herein referred to as SOI. During the search
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 9 of 15 PAGEID #: 14

warrant, the SOI signed over his/her darknet account to investigators. Investigators checked
the account’s recent orders and saw that the SOI purchased “liquid mushrooms” and was
awaiting delivery from vendor TRIPWITHSCIENCE. Prior to its delivery to the SOI, United
States Postal Inspection Service (USPIS) Postal Inspector Mohamed Sabrah was able to
intercept said parcel and obtained a search warrant to open the parcel. The parcel was found
to contain suspected liquid Psilocin.

8. On October 17, an interview was conducted with the SOI. During the
interview, the SOI admitted he/she had four unopened parcels containing drugs at his/her
residence. The SOI admitted he/she purchased the parcels from TRIPWITHSCIENCE via the
darknet. At the conclusion of the interview, the SOI turned over the parcels to Inspector
Sabrah and gave consent for Inspector Sabrah to seize and open the parcels. The four parcels
were found to contain suspected liquid Psilocin.

9. On December 11, an investigative search was conducted on the darknet Empire
Market for vendor TRIPWITHSCIENCE advertising psychedelics for sale, specifically
unlimited quantities of “Liquid Mushrooms (Pure Psilocybin Extract)”. According to postings
from the vendor page of TRIPWITHSCIENCE, advertisements for “Liquid Mushrooms” are
being sold for human consumption. This search revealed TRIPWITHSCIENCE was active on
Empire Market and had 2,555 transactions on Empire Market since December 3, 2018.

10. TRIPWITHSCIENCE stated in their profile that he/she was previously active
on additional darknet markets. An investigative search on TRIPWITHSCIENCE into other
darknet markets revealed he/she had completed an additional 8,000 total market transactions.

11. Database records of a seized darknet market located bitcoin wallet addresses

used by the moniker TRIPWITHSCIENCE. Using open source investigative tools,
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 10 of 15 PAGEID #: 15

investigators were able to determine a unique crypto-currency wallet address belonged to the
Paxful crypto-currency exchange, Paxful was served a subpoena for the subscriber
information and account history associated with the Paxful wallet address mentioned above.
Paxful subpoena returns revealed the wallet address was attributed to Paxful User 561672.
User 561672 provided the email address beugling@gmail.com to Paxful. Paxful further
captured a unique IP address from user 561672 during maintenance of the account. Cellco
Partnership DBA Verizon Wireless was served a subpoena for the subscriber information
associated with the listed IP address. Cellco Partnership DBA Verizon Wireless subpoena
returns revealed the user using the listed IP address was Brandon EUGLING, telephone
number (708) 927-4685, with a billing address of 10505 Parkside Ave. Apt. 2F, Chicago, IL
60415-2063.

12. An investigative search substantiated EUGLING is associated with the address
10505 Parkside Ave. Apt. 2F, Chicago Ridge, IL 60415-2063, the email address
beugling@gmail.com, and telephone number (708) 927-4685.

13. On December 13, Homeland Security Investigations Special Agent Justin
Myers conducted a law enforcement-controlled by of “liquid mushrooms” from the darknet
Empire Market vendor TRIPWITHSCIENCE. On December 23, SA Myers received one
domestic United States Postal Service mail parcel containing approximately 45 milligrams of
suspected liquid psilocybin mushrooms. Lab analysis determined the suspected liquid
psilocybin mushrooms to contain approximately 75.01g of 4-acetoxy-N,N-dimethyltryptamine
(4-AcO-DMT).

14. On December 23, Homeland Security Investigations Special Agent Justin

Myers conducted a law enforcement-controlled by of “liquid mushrooms” from the darknet
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 11 of 15 PAGEID #: 16

Empire Market vendor TRIPWITHSCIENCE. On January 3, 2020, SA Myers received one
domestic United States Postal Service mail parcel containing approximately 45 milligrams of
suspected liquid psilocybin mushrooms. Lab analysis determined the suspected liquid
psilocybin mushrooms to contain approximately 76.32g of 4-acetoxy-N,N-dimethyltryptamine
(4-AcO-DMT).

15, On December 31, 2019 SA Justin Myers conducted a law enforcement-
controlled by of “liquid mushrooms” from the darknet Empire Market vendor
TRIPWITHSCIENCE. On January 7, 2020, SA Myers received one domestic United States
Postal Service mail parcel containing approximately 45 milligrams of suspected liquid
psilocybin mushrooms. Lab analysis pending.

16. On February 11, 2020, a preservation request was served upon GOOGLE,
thereby ensuring the evidence sought remains in the care and control of GOOGLE. In
general, an email that is sent to a GOOGLE subscriber is stored in the subscriber’s “mail box”
on GOOGLE servers until the subscriber deletes the email. If the subscriber does not delete
the message, the message can remain on GOOGLE servers indefinitely. Even if the subscriber
deletes the email, it may continue to be available on GOOGLE’s servers for a certain period
of time.

17. OnFebruary 11, 2020, GOOGLE confirmed via responsive email the
preservation of the evidence being sought, storing the responsive evidence under Reference

Number 3480864.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 12 of 15 PAGEID #: 17

BACKGROUND CONCERNING EMAIL

18. In my training and experience, I have learned that GOOGLE provides a variety
of online services, including electronic mail (“email”) access, to the public. GOOGLE allows
subscribers to obtain email accounts at the domain name gmail.com, like the email account
listed in Attachment A. Subscribers obtain an account by registering with GOOGLE. During
the registration process, GOOGLE asks subscribers to provide basic personal information.
Therefore, the computers of GOOGLE are likely to contain stored electronic communications
(including retrieved and unretrieved email for GOOGLE subscribers) and information
concerning subscribers and their use of GOOGLE services, such as account access
information, email transaction information, and account application information. Jn my
training and experience, such information may constitute evidence of the crimes under
investigation because the information can be used to identify the account’s user or users.

19. In my training and experience, email providers generally ask their subscribers
to provide certain personal identifying information when registering for an email account.
Such information can include the subscriber’s full name, physical address, telephone numbers
and other identifiers, alternative email addresses, and, for paying subscribers, means and
source of payment (including any credit or bank account number). In my training and
experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users. Based on my
training and my experience, I know that, even if subscribers insert false information to
conceal their identity, this information often provides clues to their identity, location, or illicit

activities.
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 13 of 15 PAGEID #: 18

20.  Inmy training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service,
records of log-in (i.¢., session) times and durations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to connect
to the account (such as logging into the account via the provider’s website), and other log files
that reflect usage of the account. In addition, email providers often have records of the
Internet Protocol address (“IP address”) used to register the account and the IP addresses
associated with particular logins to the account. Because every device that connects to the
Internet must use an IP address, IP address information can help to identify which computers
or other devices were used to access the email account.

21. Inmy training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such
as technical problems, billing inquiries, or complaints from other users. Email providers
typically retain records about such communications, including records of contacts between the
user and the provider’s support services, as well as records of any actions taken by the
provider or user as a result of the communications. In my training and experience, such
information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users.

22. This application seeks a warrant to search all responsive records and
information under the control of GOOGLE, a provider subject to the jurisdiction of this court,
regardless of where GOOGLE has chosen to store such information. The government intends

to require the disclosure pursuant to the requested warrant of the contents of wire or electronic
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 14 of 15 PAGEID #: 19

communications and any records or other information pertaining to the customers or
subscribers if such communication, record, or other information is within GOOGLE’s
possession, custody, or control, regardless of whether such communication, record, or other
information is stored, held, or maintained outside the United States. i

23. As explained herein, information stored in connection with an email account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, the information stored in connection with an email account can indicate who has
used or controlled the account. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the foregoing,
such as date and time) may indicate who used or controlled the account at a relevant time.
Further, information maintained by the email provider can show how and when the account
was accessed or used. For example, as described below, email providers typically log the
Internet Protocol (IP) addresses from which users access the email account, along with the
time and date of that access. By determining the physical location associated with the logged
IP addresses, investigators can understand the chronological and geographic context of the
email account access and use relating to the crime under investigation. This geographic and
timeline information may tend to either inculpate or exculpate the account owner,
Additionally, information stored at the user’s account may further indicate the geographic

location of the account user at a particular time (e.g., location information integrated into an

 
Case: 2:20-mj-00095-KAJ Doc #: 5 Filed: 02/11/20 Page: 15 of 15 PAGEID #: 20

image or video sent via email), Last, stored electronic data may provide relevant insight into
the email account owner’s state of mind as it relates to the offense under investigation. For
example, information in the email account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.z.,

deleting communications in an effort to conceal them from law enforcement).

CONCLUSION
24. Based on the forgoing, I request that the Court issue the proposed search
warrant. Because the warrant will be served on GOOGLE, who will then compile the
requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.
Respectfully submitted,
LZ) —> —
David Barrick

Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me on Fe hb : | | , 2020

 
 
 
  

Honorable Kimbefly A. Jolson
UNITED STATES MAGISTRATEAB
